Exhibit 24 POWER OF ATTORNEY I, the undersigned Director and/or Officer of Meritor, Inc., an Indiana corporation (the “Company”), hereby constitute VERNON G. BAKER, II, and BARBARA NOVAK, and each of them singly, my true and lawful attorneys with full power to them and each of them to sign for me, and in my name and in the capacity or capacities indicated below, the Annual Report on Form 10-K for the fiscal year ended September 30, 2011, and any amendments and supplements thereto, to be filed by the Company with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934. Signature Title Date /s/ Charles G. McClure Chairman of the Board, Chief November 3,2011 Charles G. McClure, Jr. Executive Officer and President (principal executive officer) and Director /s/ Joseph B. Anderson Director November 3,2011 Joseph B. Anderson, Jr. /s/ Rhonda L. Brooks Director November 3,2011 Rhonda L. Brooks /s/ David W. Devonshire Director November 3,2011 David W. Devonshire /s/ Ivor J. Evans Director November 3,2011 Ivor J. Evans /s/ Victoria B. Jackson Bridges Director November 3,2011 Victoria B. Jackson Bridges /s/ James E. Marley Director November 3,2011 James E. Marley /s/ William R. Newlin Director November 3,2011 William R. Newlin /s/ Steven G. Rothmeier Director November 3,2011 Steven G. Rothmeier /s/ Jeffrey A. Craig Senior Vice President and November 3,2011 Jeffrey A. Craig Chief Financial Officer (principal financial officer) /s/ Kevin Nowlan Controller November 3,2011 Kevin Nowlan (principal accounting officer)
